Per Curiam:

In this attorney disciplinary matter, respondent conditionally admits to engaging in misconduct and agrees to be suspended from the practice of law for ninety days, retroactive to the date of his temporary suspension. We accept the conditional admission.
Respondent entered into a plea agreement with the Attorney General’s Office whereby respondent agreed to waive presentment and plead guilty to one count of failure to make and file a South Carolina Income Tax return in violation of S.C. Code Ann. § 12-54-40(b)(6)(c) (Supp. 1995). In exchange for the plea, the State agreed not to prosecute respondent for failure to make and file a return for the tax years 1986 through 1993. Respondent pled guilty pursuant to the agreement and was sentenced to imprisonment for one year and fined $10,000, suspended upon the service of thirty days and payment of $500, with two years probation. In lieu of active jail time, respondent could perform 500 hours of community service.
The failure to file a tax return is a serious crime as set forth in Paragraph 2(P) of the Rule on Disciplinary Procedure, Rule 413, SCACR. By his conduct, respondent has violated Rule 8.4 of the Rules of Professional Conduct, Rule 407, SCACR, by committing a criminal act that reflects adversely upon his honesty, trustworthiness and fitness as a lawyer and has violated Paragraph 5(E), of the Rule on Disciplinary Procedure, Rule 413, SCACR, by engaging in conduct tending to bring the courts or legal profession into disrepute.
In our opinion, respondent’s misconduct warrants a definite suspension from the practice of law for ninety days. Accordingly, respondent is suspended for ninety days, retroactive to April 4, 1996, the date of his temporary suspension. Within fifteen days of the date of this opinion, respondent shall file an affidavit with'the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Definite suspension.